Exhibit [EMBLEM] THE STATE OF ISRAEL MINISTRY OF INDUSTRY, TRADE AND LABOUR THE INDUSTRIAL RESEARCH AND DEVELOPMENT ADMINISTRATION OFFICE OF THE CHIEF SCIENTIST Bank of Israel 5, Kiriat Hamemshala, Jerusalem POB 3166 Direct tel. 02-6662475, Fax. 02-6662928 Jerusalem, 12th November 2007 The Company’s CEO Pimi Marion Holdings Ltd POB 117 Alonim, Zip 30049 Fax no. 04-9594050 Dear Sirs, Complete and Comprehensive Disinfection Solution Using the Six Stage Method for the Disinfection of Seed Potatoes Meeting no. 2007/23 (M) of 23rd October 2007 (File 38115) In accordance with section 17(d) and section 50 of the Encouragement of Industrial Research and Development Law, 5744-1984, we hereby notify you of the Research Committee’s decision: To approve the extension of the R&D period until 04/08 and partial transfers between the items in the framework of the approved budget. There might be downward changes in the above budget ceiling as a result of the amount’s adjustment to the budgeting procedures. For your information, the approval for the program is limited to the approved budget in the above file, and for this R&D period only. Additional approval for this, or another, program, for the coming years, will be examined in comparison with research programs brought before the Committee in such year. After you prove your compliance with the Committee’s stipulations and/or requirements deriving from the findings of the financial examination, if any, you will be invited to sign a budget statement and undertaking. The process must be completed within two months of the Committee’s approval, otherwise the validity of the approval will expire and we will be free to utilize the budget for other purposes. Yours faithfully, Amos Efrati Deputy Scientist and Fund Manager For your attention: Preliminary stipulations and/or signature of the budget and undertaking, Ms Shulamit Boutboul, Tel. 02-6662514 Copy:Ora Dar, Head of Sphere Ben-Nerieh Talia, Professional Examiner
